          Case 1:21-cv-06886-KPF Document 12 Filed 08/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MOSHE CHAIM PANZER,
                              Plaintiff,
                                                      21 Civ. 6886 (KPF)
                       -v.-
JOEL EPSTEIN,                                               ORDER

                              Defendant.

KATHERINE POLK FAILLA, District Judge:

         For the reasons discussed in open court during the conference of August

25, 2021, Plaintiff’s motion to remand the above-captioned matter to New York

State court is GRANTED. The Clerk of Court is directed to remand this case to

the Supreme Court of the State of New York, County of New York.

     SO ORDERED.

Dated:        August 25, 2021
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
